DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 27, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

New Reporting Measures for Substance Use Disorder (SUD)-focused Health
Homes

This informational bulletin describes new reporting measures that CMS will make available to
states that have an approved SUD-focused health home state plan amendment (SPA) under
section 1945(c)(4) of the Social Security Act (the Act). CMS is announcing the new measures,
and adding them to the existing Medicaid Health Home Core Set of reporting measures, in
advance of rulemaking. CMS intends to propose through the rulemaking process that states that
must submit reports under section 1945(c)(4)(B) of the Act would be required to use specific
measures when they submit the required reports, and intends to propose that the required
measures would include these two new measures. However, as noted in the January 15, 2013
State Medicaid Director letter (https://www.medicaid.gov/federal-policyguidance/downloads/smd-13-001.pdf), and as described further below, until regulations are
promulgated, the existing Health Home Core Set of measures is voluntary, and so are these new
measures. CMS is sharing this information in advance of rulemaking, so that states that have, or
may be considering, a SUD-focused health home SPA can opt to use CMS-provided measures
when submitting the required reports. This bulletin serves as a follow-up to the May 7, 2019
informational bulletin regarding the availability of an extension of the enhanced Federal Medical
Assistance Percentage (FMAP) period for Medicaid health homes for individuals with SUD
(https://www.medicaid.gov/federal-policy-guidance/downloads/cib050719.pdf).
Background
On October 24, 2018, the Substance Use–Disorder Prevention that Promotes Opioid Recovery
and Treatment for Patients and Communities Act, (Pub. L. No. 115–271) (referred to in this
document as the SUPPORT for Patients and Communities Act, or SUPPORT Act), was signed
into law. Section 1006(a) of the SUPPORT Act, “Extension of Enhanced FMAP for Certain
Health Homes for Individuals with Substance Use Disorders,” amended section 1945 of the Act
to permit an extension of the enhanced FMAP period for certain health homes for individuals
with SUD. As described in the May 7, 2019 informational bulletin, states with a “SUD-focused”
health home SPA approved on or after October 1, 2018, may request to extend the enhanced
FMAP period for payments for the provision of health home services to SUD-eligible
individuals, such that there could be a total of 10 fiscal year quarters of enhanced FMAP,
provided that certain conditions are met.

CMCS Informational Bulletin – Page 2

Reporting Measures for SUD-Focused Health Homes
There are new reporting requirements for states that receive approval for an extended enhanced
FMAP period for a SUD-focused health home SPA. Section 1945(c)(4)(B) of the Act requires
these states to submit a report to CMS on the following with respect to SUD-eligible individuals
provided health home services under the SUD-focused SPA: (1) the quality of health care
provided to these individuals, with a focus on outcomes relevant to the recovery of each such
individual; (2) the access of these individuals to health care; and (3) the total expenditures of
these individuals for health care. Section 1945(c)(4)(B) also provides that states must submit the
required report “at the end of the period of such [SPA.]” Because most health home SPAs are
not approved for a specific or limited period of time, CMS interprets the statute to require states
to submit the report at the end of the extended enhanced FMAP period. Additionally, because
states will need time to compile data and prepare a report, we are interpreting this language to
mean that while the report should provide data relating to the enhanced FMAP period, states can
submit the report within six months after the enhanced FMAP period ends.
To help states meet these new reporting requirements, CMS is adding two new SUD measures to
the existing Health Home Core Set. Again, unless and until CMS makes specific measures
mandatory through rulemaking, states are not required to use any of the CMS-provided health
home measures, although states with an extension of the enhanced FMAP period for a SUDfocused health home SPA must submit the statutorily required reports.
The new SUD measures to be added to the Health Home Core Set include:
(1) Use of Pharmacotherapy for Opioid Use Disorder
(2) Follow-Up After Emergency Department Visit for Alcohol and Other Drug Abuse or
Dependence (FUA-AD).
More information on each of the new measures can be found in the attached chart.
In an effort to promote alignment across programs, these two new measures are either currently
included in the Medicaid Adult Core Set (the FUA-AD measure) or have been recommended for
addition (the Use of Pharmacotherapy for Opioid Use Disorder measure) to the 2020 Adult Core
Set by the Annual Core Set Review Workgroup. 1 Reporting on these new SUD measures
broadens the scope of the existing Health Home Core Set. If states report on all the existing
Health Home Core Set measures, along with the two new measures, this would be sufficient to
address the section 1945(c)(4)(B) reporting topics on quality and access. The current (2019) set
of Health Home Core Set measures is available at https://www.medicaid.gov/state-resourcecenter/medicaid-state-technical-assistance/health-home-information-resourcecenter/downloads/2019-health-home-core-set.pdf. States that receive approval for an extended
enhanced FMAP period for a SUD-focused health home SPA are also expected to report on the
total expenditures for health care of SUD-eligible individuals receiving health home services
under their SUD-focused health home SPA.
1

https://www.mathematica-mpr.com/features/-/media/internet/files/additionaldocuments/coresetreview2020finalreport.pdf?la=en

CMCS Informational Bulletin – Page 3
CMS will release additional reporting guidance on these new measures and will update technical
specifications in the spring of 2020 for the new SUD measures in MACPRO, as well as for the
existing Health Home Core Set.
Timing of Reporting -Next Steps
As discussed above, states that receive approval for an extended enhanced FMAP period for a
SUD-focused health home SPA must report on the topics listed in section 1945(c)(4)(B) of the
Act at the end of the extended enhanced FMAP period under their SPA. CMS will add the two
new SUD measures mentioned above and make them available for reporting as part of the 2020
updates to the Health Home Core Set. The FFY 2020 reporting cycle will begin in the early fall
of 2020.
The two new SUD measures were created specifically for states with an extended enhanced
FMAP period for a SUD-focused health home SPA, and only these states will be expected to
report on the topics listed in section 1945(c)(4)(B) of the Act at the end of their extended
enhanced FMAP period. However, CMS encourages other states with health homes that are not
SUD-focused to consider reporting on these new SUD measures as well. The data gathered
could help CMS and states to better understand and meet the needs of the beneficiaries served by
their health homes. If states opt to use CMS-provided measures in the reports required by section
1945(c)(4)(B) of the Act, then they should report not only the information captured in the two
new measures, but should also report the expenditure data mentioned in the statute, and on all the
measures from the existing Health Home Core Set. Additionally, as noted above, unless CMS,
through rulemaking, requires states with an extended enhanced FMAP period for a SUD-focused
health home SPA to use these specific measures, these states could use alternative measures to
report on the statutorily required topics, subject to CMS approval. Any such alternative
measures must be sufficient to cover the required reporting topics.
For states with questions about the Health Home Core Set measures or for further assistance with
reporting and quality improvement strategies regarding their health home, please submit
questions or requests to: MACQualityTA@cms.hhs.gov.

Attachment

CMCS Informational Bulletin – Page 4
Measures for SUD-Focused Health Home SPAs

Measure name

Use of Pharmacotherapy for Opioid Use Disorder

Description

Percentage of Medicaid beneficiaries ages 18 to 64 with an opioid
use disorder (OUD) who filled a prescription for or were
administered or ordered an FDA-approved medication for the
disorder during the measure year. The measure will report any
medications used in medication-assisted treatment of opioid
dependence and addiction and four separate rates representing the
following types of FDA-approved drug products: buprenorphine;
oral naltrexone; long-acting, injectable naltrexone; and
methadone.

Measure steward

Centers for Medicare & Medicaid Services (CMS), Center for
Medicaid & CHIP Services (CMCS)

NQF number (if endorsed) 3400
Core Set domain

Behavioral Health Care

Measure type

Process

Recommended to replace
current measure?

No

Ages

Ages 18-64

Data collection method

Administrative

Denominator

Number of Medicaid beneficiaries ages 18 to 64 with at least one
encounter with a diagnosis of opioid abuse, dependence, or
remission (primary or other) at any time during the measurement
year.

Numerator

Beneficiaries ages 18 to 64 with an OUD who filled a
prescription for or were administered or ordered an FDAapproved medication for the disorder during the measure year.

Exclusions

None

Continuous enrollment
period

Not specified

CMCS Informational Bulletin – Page 5
Level of reporting for which
specifications were
developed
Recommended to replace
current measure?

State-level.

Target of the measure

Quality

Measure name

Follow-Up After Emergency Department Visit for Alcohol and
Other Drug Abuse or Dependence (FUA-AD)

Description

Percentage of emergency department (ED) visits for beneficiaries age
18 and older with a principal diagnosis of alcohol or other drug (AOD)
abuse or dependence who had a follow up visit for AOD abuse or
dependence. Two rates are reported: • Percentage of ED visits for AOD
abuse or dependence for which the beneficiary received follow-up
within 30 days of the ED visit (31 total days) • Percentage of ED visits
for AOD abuse or dependence for which the beneficiary received
follow-up within 7 days of the ED visit (8 total days)

Measure steward
NQF number (if endorsed)
Core Set domain
Measure type
Recommended to replace
current measure?
Ages
Data collection method
Denominator

National Committee for Quality Assurance
2605
Behavioral health Care
Process
No

No

18 and up
Administrative
Age 18 and older as of the ED visit. An ED visit (ED Value Set) with a
principal diagnosis of AOD (Abuse or Dependence Value Set) on or
between January 1 and December 1 of the measurement year where the
beneficiary was 18 years or older on the date of the visit. The
denominator for this measure is based on ED visits, not on
beneficiaries. If a beneficiary has more than one ED visit, identify all
eligible ED visits between January 1 and December 1 of the
measurement year and do not include more than one visit per 31-day
period as described below. Note: Removal of multiple visits in a 31-day
period is based on eligible visits. Assess each ED visit for exclusion
before removing multiple visits in a 31-day period. If a beneficiary has
more than one ED visit in a 31-day period, include only the first
eligible ED visit. For example, if a beneficiary has an ED visit on
January 1, then include the January 1 visit and do not include ED visits
that occur on or between January 2 and January 31; then, if applicable,
include the next ED visit that occurs on or after February 1. Identify
visits chronologically including only one per 31-day period.

CMCS Informational Bulletin – Page 6
Measure name

Follow-Up After Emergency Department Visit for Alcohol and
Other Drug Abuse or Dependence (FUA-AD)

Numerator

30-Day Follow-Up: A follow-up visit with a mental health practitioner
within 30 days after discharge. Do not include visits that occur on the
date of discharge. 7-Day Follow-Up: A follow-up visit with a mental
health practitioner within 7 days after discharge. Do not include visits
that occur on the date of discharge. For both indicators, any of the
following meet criteria for a follow-up visit. • An outpatient visit (Visit
Setting Unspecified Value Set with Outpatient POS Value Set) with a
mental health practitioner, with or without a telehealth modifier
(Telehealth Modifier Value Set) • An outpatient visit (BH Outpatient
Value Set) with a mental health practitioner, with or without a
telehealth modifier (Telehealth Modifier Value Set) • An intensive
outpatient encounter or partial hospitalization (Visit Setting
Unspecified Value Set with Partial Hospitalization POS Value Set) with
a mental health practitioner, with or without a telehealth modifier
(Telehealth Modifier Value Set) • An intensive outpatient encounter or
partial hospitalization (Partial Hospitalization/Intensive Outpatient
Value Set) with a mental health practitioner • A community mental
health center visit (Visit Setting Unspecified Value Set with
Community Mental Health Center POS Value Set) with a mental health
practitioner, with or without a telehealth modifier (Telehealth Modifier
Value Set) • Electroconvulsive therapy (Electroconvulsive Therapy
Value Set) with (Ambulatory Surgical Center POS Value Set;
Community Mental Health Center POS Value Set; Outpatient POS
Value Set; Partial Hospitalization POS Value Set) with a mental health
practitioner • A telehealth visit: Visit Setting Unspecified Value Set
with Telehealth POS Value Set with a mental health practitioner, with
or without a telehealth modifier (Telehealth Modifier Value Set)
Exclude ED visits followed by an admission to an acute or nonacute
inpatient care setting on the date of the ED visit or within the 30 days
after the ED visit, regardless of principal diagnosis for the admission.
To identify admissions to an acute or nonacute inpatient care setting: 1.
Identify all acute and nonacute inpatient stays (Inpatient Stay Value
Set). 2. Identify the admission date for the stay. These events are
excluded from the measure because admission to an acute or nonacute
inpatient setting may prevent an outpatient follow-up visit from taking
place
Not specified

Exclusions

Continuous enrollment
period
Level of reporting for which
specifications were
developed
Index Prescription Start Date
Target of the measure

State-level.

N/A
Access and Quality

